DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended drawings, amended specification, amended claims, and arguments/remarks, filed 3/18/2022 in response to Office Action (non-final rejection) mailed 2/25/2022.
Claims 1-19 were previously pending. With Applicant’s filing of 3/18/2022 Claims 1-3, 7, 11-13, 16-17, and 19 are amended, and Claims 4-6, 8-10, 14-15, and 18 are as previously presented. Presently Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawings were previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
The specification was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claims 2, 7, 12, and 17 were previously objected to for minor informality. In light of Applicant’s amendment, these objections are withdrawn.
Claims 1-19 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for a controller configured to operate the radiation sensor to measure an intensity of light from the target during the first sequence; store first information indicative of the measured intensity versus column axial position; and analyze the stored first information to align the first projection module to the calibration target along the X-axis, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 2-10 are allowable as depending from an allowable base claim.
Independent Claim 11 is allowable because the recited limitations for operating a radiation sensor to measure an intensity of light from the target during the first sequence; storing first information indicative of the measured intensity versus a column position from the radiation sensor, and analyzing the stored first information to align the first projection module to the calibration target along the X-axis, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 2-10 are allowable as depending from an allowable base claim.
A close prior art reference of record Cooper discloses a three-dimensional printing system that includes a plurality of projection modules, a calibration target, a camera, and a controller. The printing system includes a resin vessel containing a photocurable resin, the lower bound of the resin is defined by a transparent sheet, and the resin vessel is supported on a support plate attached to a machine base. The projection modules are positioned below the support plate and project pixelated light up to the composite build plane. In calibration mode, the resin vessel has been removed from the support plate and replaced with a substrate including a calibration surface that bears a calibration target. Disposed in facing relation with the calibration surface is a camera configured to capture the alignment calibration image and light that the alignment calibration target reflects. The controller is configured to operate the light engines to selectively illuminate the calibration target and to receive captured imaged from the camera. The calibration target is a dark field image having dark areas with and array of reflective targets which may be white crosses, thus elongate light modulating bars that are disposed at two different orientations including a Y-bar aligned with a Y-axis and an X-bar aligned with an X-axis. The projection modules are activated in a pixelated sequence to generate a sequence of reflecting light spots on the targets of the calibration target, and the camera captures (stores) images of the reflected light spots.
Cooper does not disclose a controller configured to operate a radiation sensor to measure an intensity of light from the target during the first sequence; store first information indicative of the measured intensity versus column axial position; and analyze the stored first information to align the first projection module to the calibration target along the X-axis, and Cooper does not disclose operating a radiation sensor to measure an intensity of light from the target during the first sequence; storing first information indicative of the measured intensity versus a column position from the radiation sensor, and analyzing the stored first information to align the first projection module to the calibration target along the X-axis.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743